UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     RICK D. SALERNO,                                DOCKET NUMBER
                   Appellant,                        SF-1221-14-0756-B-1

                  v.

     DEPARTMENT OF THE INTERIOR,                     DATE: September 1, 2016
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Rick D. Salerno, Citrus Heights, California, pro se.

           Kevin D. Mack, Esquire, Sacramento, California, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     denied his request for corrective action in this individual right of action (IRA)
     appeal. Generally, we grant petitions such as this one only when: the initial
     decision contains erroneous findings of material fact; the initial decision is based
     on an erroneous interpretation of statute or regulation or the erroneous application

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     of the law to the facts of the case; the administrative judge’s rulings during either
     the course of the appeal or the initial decision were not consistent with required
     procedures or involved an abuse of discretion, and the resulting error affected the
     outcome of the case; or new and material evidence or legal argument is available
     that, despite the petitioner’s due diligence, was not available when the record
     closed. See title 5 of the Code of Federal Regulations, section 1201.115 (5 C.F.R.
     § 1201.115). After fully considering the filings in this appeal, we conclude that
     the petitioner has not established any basis under section 1201.115 for granting
     the petition for review.     Therefore, we DENY the petition for review and
     AFFIRM the initial decision, which is now the Board’s final decision. 5 C.F.R.
     § 1201.113(b).

                                      BACKGROUND
¶2         The appellant was employed by the agency as a Telecommunications
     Specialist with the Bureau of Land Management (BLM) until he resigned in
     August 2014. Salerno v. Department of the Interior, MSPB Docket No. SF-1221-
     14-0756-W-1, Initial Appeal File (IAF), Tab 1 at 1, Tab 4 at 6. He filed a Board
     appeal alleging that, among other actions, the agency suspended him in retaliation
     for his filing a disclosure complaint with the Office of Special Counsel (OSC) on
     February 4, 2013, and making various alleged protected disclosures.             IAF,
     Tabs 1, 4.
¶3         In an initial decision, the administrative judge dismissed the appellant’s
     IRA appeal for lack of jurisdiction on the ground that he had failed to
     nonfrivolously allege that he had made a protected disclosure or that his filing a
     disclosure complaint with OSC was a contributing factor in the agency’s decision
     to suspend him.    IAF, Tab 24 at 8-13.      In an Opinion and Order, the Board
     reversed the administrative judge’s initial decision, finding that the appellant had
     made nonfrivolous allegations of Board jurisdiction, and remanded the appeal for
     further adjudication. Salerno v. Department of the Interior, 123 M.S.P.R. 230
                                                                                            3

     (2016). The Board found that the appellant had nonfrivolously alleged that he
     had engaged in protected activity under 5 U.S.C. § 2302(b)(9) by filing a
     disclosure complaint with OSC on February 4, 2013, and that, based on the
     knowledge/timing test, he had nonfrivolously alleged that his protected activity
     was a contributing factor in the agency’s decision to suspend him for 30 days,
     effective May 5, 2014. Id., ¶¶ 12‑14.
¶4         On remand, after holding a hearing, the administrative judge issued a
     remand initial decision denying the appellant’s request for corrective action.
     Salerno v. Department of the Interior, MSPB Docket No. SF-1221-14-0756-B-1,
     Remand File (RF), Tab 13, Remand Initial Decision (RID). The administrative
     judge found that, although the appellant had proven by preponderant evidence
     that he engaged in protected activity by filing a disclosure complaint and that
     such protected activity was a contributing factor in his 30-day suspension based
     on the knowledge/timing test, RID at 5-6, the agency had proven by clear and
     convincing evidence that it would have suspended him in the absence of his
     protected activity, id. at 6-15.
¶5         The appellant has filed a petition for review. Petition for Review (PFR)
     File, Tab 1. The agency has filed a response in opposition, PFR File, Tab 4, and
     the appellant has filed a reply, 2 PFR File, Tab 5. 3

     2
       We have not considered the new arguments raised by the appellant in his reply.
     PFR File, Tab 5 at 4-8. Although the Board’s regulations allow for a reply to a
     response to a petition for review, such a reply must be “limited to the factual and legal
     issues raised by another party in the response to the petition for review.” 5 C.F.R.
     § 1201.114(a)(4). Here, while the agency argued in its response to the appellant’s
     petition for review that he had not met the legal standard for review, PFR File, Tab 4
     at 1-2, this did not open the door to allow him to raise brand new arguments in his reply
     that he did not raise in his petition for review.
     3
       On August 25, 2016, after the record closed on review, the appellant requested leave
     to file an additional pleading. PFR File, Tab 6. The Clerk of the Board previously
     advised the appellant that the Board’s regulations do not provide for such pleadings,
     5 C.F.R. § 1201.114(a)(5), and that, for the Board to consider an additional pleading,
     the party must describe the nature and need for it, and also must show that it was not
     readily available before the record closed. PFR File, Tab 3. In his submission, the
                                                                                        4

                     DISCUSSION OF ARGUMENTS ON REVIEW
     The administrative judge properly determined that the agency proved by clear and
     convincing evidence that it would have suspended the appellant in the absence of
     his protected activity.
¶6        When, as here, an appellant exhausts his administrative remedy with OSC
     and establishes the Board’s jurisdiction over an IRA appeal, he then must
     establish a prima facie case of whistleblower retaliation by proving by
     preponderant evidence that he made a protected disclosure or engaged in
     protected activity that was a contributing factor in a personnel action taken
     against him.   5 U.S.C. § 1221(e)(1); Lu v. Department of Homeland Security,
     122 M.S.P.R. 335, ¶ 7 (2015). If the appellant makes this prima facie showing,
     the burden shifts to the agency to prove by clear and convincing evidence that it
     would have taken the same personnel action in the absence of the protected
     disclosure or activity. Lu, 122 M.S.P.R. 335, ¶ 7. Clear and convincing evidence
     is that measure or degree of proof that produces in the mind of the trier of fact a
     firm belief as to the allegations sought to be established; it is a higher standard
     than the “preponderance of the evidence” standard.        Sutton v. Department of
     Justice, 94 M.S.P.R. 4, ¶ 18 (2003), aff’d, 97 F. App’x 322 (Fed. Cir. 2004);
     5 C.F.R. § 1209.4(e).
¶7        In determining whether an agency has met this burden, the Board will
     consider the following factors:     (1) the strength of the agency’s evidence in
     support of the action; (2) the existence and strength of any motive to retaliate on
     the part of the agency officials who were involved in the decision; and (3) any
     evidence that the agency takes similar actions against employees who are not
     whistleblowers but who are otherwise similarly situated. Lu, 122 M.S.P.R. 335,
     ¶ 7 (citing Carr v. Social Security Administration, 185 F.3d 1318, 1323 (Fed. Cir.
     1999)).   The Board does not view these factors as discrete elements, each of

     appellant seeks to submit evidence of the “Personal impact while waiting for Case
     Review.” PFR File, Tab 6. Because this evidence is not material to the outcome of the
     appeal, we deny the appellant’s request.
                                                                                          5

      which the agency must prove by clear and convincing evidence.           Rather, the
      Board will weigh the factors together to determine whether the evidence is clear
      and convincing as a whole. Id.
¶8          Upon review of the record below, we agree with the administrative judge
      that the agency established by clear and convincing evidence that it would have
      suspended the appellant absent his protected activity. RID at 14. In reaching this
      conclusion, the administrative judge carefully balanced the Carr factors, and on
      review the appellant has presented no basis for us to disagree with his findings.
¶9          We agree with the administrative judge that the agency had sufficiently
      strong reasons for suspending the appellant. RID at 12-15. Effective May 5,
      2014, the agency suspended the appellant for 30 days for failing to follow
      instructions to use his Government purchase card to make work-related purchases
      and not to pay for job-related materials with personal funds when he purchased a
      radio antenna using his personal credit card. IAF, Tab 5, Subtabs 4(c),(e). The
      record reflects that the appellant previously had received a letter of reprimand on
      January 10, 2013, prior to filing his OSC disclosure complaint on February 4,
      2013, for, among other things, failing to follow supervisory instructions
      concerning the use of his Government purchase card.          Id., Subtab 4(l).      In
      addition, the appellant received a 2-day suspension in December 2013, for failing
      to follow supervisory instructions related to his purchase card use.             Id.,
      Subtabs 4(j)-(k). The appellant was specifically advised in the letter of reprimand
      that he was not permitted to use personal funds for work-related purchases. Id.,
      Subtab 4(l) at 3.
¶10         The administrative judge found that the appellant admitted that he had
      purchased the antenna using personal funds, despite previously having been
      instructed not to do so.    RID at 14-15.    He credited the proposing official’s
      testimony that he proposed the 30-day suspension after the appellant refused to
      alter his behavior in response to prior discipline and the deciding official’s
      testimony that he did not mitigate the 30-day suspension because he did not
                                                                                            6

      believe lesser discipline would get the appellant’s attention. RID at 12-14. The
      administrative judge further found it significant that the agency only proposed a
      30-day suspension for the appellant’s third offense of failure to follow
      instructions even though the agency’s table of penalties permits removal under
      such circumstances. RID at 15.
¶11         Regarding the second Carr factor, the administrative judge credited
      testimony of the proposing official that he was not aware of the appellant’s
      protected activity. 4 RID at 14. The administrative judge further found that the
      deciding official had little motive to retaliate because he testified that he did not
      consider the appellant to be a whistleblower, he was not aware that the appellant
      had filed an OSC complaint until the appellant made reference to it in his
      response to the proposed 30-day suspension, he never saw the appellant’s OSC
      complaint, and he was unaware of the specific content of it beyond the appellant’s
      reference to it in his response to the proposed 30-day suspension. RID at 13-14.
¶12         Regarding the third Carr factor, the administrative judge found that there
      were no similarly situated employees because the deciding official testified that
      the appellant was the only individual whose behavior was not corrected by a
      2-day suspension and required him to issue a 30-day suspension. RID at 15. In
      light of our consideration of the Carr factors, we agree with the administrative
      judge that the agency met its burden.




      4
        To the extent the appellant is arguing on review that the proposing official became
      aware of his OSC disclosure complaint during a meeting in June 2013, PFR File, Tab 1
      at 6, such an argument was not raised below. Because the appellant has not explained
      why he could not have made this argument before the administrative judge, we need not
      consider it for the first time on review. See Banks v. Department of the Air Force,
      4 M.S.P.R. 268, 271 (1980) (stating that the Board will not consider an argument raised
      for the first time in a petition for review absent a showing that it is based on new and
      material evidence not previously available despite the party’s due diligence).
                                                                                      7

      The administrative judge did not abuse his discretion in his rulings on discovery,
      admissibility of evidence, or witnesses approved to testify at the hearing.
¶13         On review, the appellant contends generally that the administrative judge
      improperly denied his witnesses. PFR File, Tab 1 at 3-4, 6. An administrative
      judge has wide discretion under 5 C.F.R. § 1201.41(b)(8), (10) to exclude
      witnesses when it has not been shown that their testimony would be relevant,
      material, and nonrepetitious. Franco v. U.S. Postal Service, 27 M.S.P.R. 322,
      325 (1985). Rulings regarding the exclusion of evidence are subject to review by
      the Board under an abuse of discretion standard.     Lopes v. Department of the
      Navy, 119 M.S.P.R. 106, ¶ 11 (2012).
¶14          The record reflects that, in his prehearing submissions, the appellant
      requested to call (1) “Any Department of Interior employee with an active
      COMSEC/OPSEC Certification and active Security Clearance of Top Secret” and
      (2) the “District Manager of the BLM California Desert District Office to provide
      answers regarding BLM Security Policy, DOI Security Policy, California Radio
      Security Policy (CAL IFOG), Federal Radio Security Policy (NIFOG) and
      Configuration Management of Encryption Keys.” RF, Tab 7 at 5. During the
      prehearing conference, the appellant identified two particular employees, one in
      each of these categories. RF, Tab 11 at 2. The administrative judge, however,
      denied both of these witnesses finding that their proffered testimony was not
      relevant to the issues in the appeal. Id.
¶15         There is no evidence in the record indicating that the appellant objected to
      the administrative judge’s denial of these witnesses, and thus he is precluded
      from doing so on petition for review.       See Tarpley v. U.S. Postal Service,
      37 M.S.P.R. 579, 581 (1988). Even if the appellant had preserved an objection,
      we would not disturb the initial decision based on exclusion of witnesses because
      the appellant has not explained how he was prejudiced by their exclusion; that is,
                                                                                           8

      he has not explained how their testimony, if admitted, would have affected the
      outcome. 5 See Roth v. U.S. Postal Service, 54 M.S.P.R. 290, 295-96 (1992).
¶16         Next, the appellant contends that the administrative judge improperly
      limited his questioning of the agency’s witnesses. PFR File, Tab 1 at 4, 6. We
      have reviewed the record and find that the limits placed on his questioning of
      witnesses were within the administrative judge’s broad discretion to control the
      hearing. 5 C.F.R. § 1201.41(b)(6); see, e.g., Tisdell v. Department of the Air
      Force, 94 M.S.P.R. 44, ¶ 13 (2003) (stating that an administrative judge has wide
      discretion to control the proceedings before him, to receive relevant evidence, and
      to ensure that the record on significant issues is fully developed); Miller v.
      Department of Defense, 85 M.S.P.R. 310, ¶ 8 (2000) (stating that an
      administrative judge has wide discretion to control the proceedings, including
      authority to exclude testimony he believes would be irrelevant or immaterial).
¶17         Finally, the appellant renews his argument in his petition for review of the
      initial appeal proceedings that the administrative judge improperly denied his
      motion to compel discovery. PFR File, Tab 1 at 5. We previously addressed the
      appellant’s arguments regarding his motions to compel in the February 22, 2016
      Opinion and Order, and found that they did not warrant a different outcome.
      Salerno, 123 M.S.P.R. 230, ¶¶16-17. We decline to reconsider our findings.

      The appellant’s remaining arguments and evidence do not provide a basis for
      reversal.
¶18         On review, the appellant renews his argument that OSC committed harmful
      error in its investigation of his allegations.    PFR File, Tab 1 at 7.       He also
      complains that OSC delayed responding to the allegations in his disclosure
      complaint and ignored and misconstrued certain information. Id. However, the
      propriety of OSC’s investigation is not relevant to the issues in this appeal. Thus,

      5
        We find that the appellant’s general assertions that he was denied witnesses and that
      he “remains with unanswered questions for the Agency,” PFR File, Tab 1 at 4, are
      insufficient to show how he was prejudiced by the exclusion of any particular witness.
                                                                                       9

      we find such arguments do not provide a basis for reversing the initial decision.
      See Russo v. Veterans Administration, 3 M.S.P.R. 345, 349 (1980) (stating that
      the Board will not grant a petition for review based on new evidence absent a
      showing that it is of sufficient weight to warrant an outcome different from that
      of the initial decision).
¶19         The appellant also submits several documents with his petition for review,
      which we have not considered because we find they do not constitute new and
      material evidence under 5 C.F.R. § 1201.115(d). See Avansino v. U.S. Postal
      Service, 3 M.S.P.R. 211, 214 (1980) (stating that, under 5 C.F.R. § 1201.115, the
      Board will not consider evidence submitted for the first time with the petition for
      review absent a showing that it was unavailable before the record was closed
      despite the party’s due diligence).
¶20         First, he submits copies of two directives from the agency’s Office of the
      Chief Information Officer and contends that the agency failed to comply with
      these directives.    PFR File, Tab 1 at 11-15.      We have not considered these
      documents because they were available prior to the close of the record below, and
      thus they are not new.      The appellant attempted to introduce these documents as
      exhibits during the hearing, but the administrative judge did not admit them
      because he found that the appellant failed to show good cause for submitting them
      after the deadline for filing prehearing submissions, and failed to show they were
      relevant to the issues in the appeal.        RF, Tab 12, Hearing Compact Disc
      at 4:30-13:00. We discern no error with the administrative judge’s decision not
      to admit the exhibits. See Roof v. Department of the Air Force, 53 M.S.P.R. 653,
      658 (1992) (holding that an administrative judge properly exercised her discretion
      to exclude an appellant’s medical evidence because it was not timely submitted to
      the Board in the prehearing submission or to the agency in discovery).
¶21         Second, he submits for the first time on review a February 21, 2013 letter
      from the U.S. House of Representatives Committee on Natural Resources to the
      President requesting that the President nominate a permanent Inspector General
                                                                                         10

      (IG) for the Department of the Interior, citing mismanagement by the current
      Acting IG. PFR File, Tab 1 at 16-17. The appellant contends that this document
      shows that the agency’s IG office generally mishandled whistleblower
      complaints. Id. at 8-9. We find that this document does not constitute new and
      material evidence under 5 C.F.R. § 1201.115(d) because the appellant has not
      shown that it was unavailable prior to the close of the record below or explained
      how it is relevant to the issue of whether the agency suspended him in reprisal for
      filing his disclosure complaint. See Le v. U.S. Postal Service, 114 M.S.P.R. 430,
      ¶ 6 (2010). Thus, it would not provide a basis for granting review because it is
      not of sufficient weight to warrant a different outcome from that of the initial
      decision. See Russo, 3 M.S.P.R. at 349.
¶22         Accordingly, we affirm the administrative judge’s denial of corrective
      action.

                       NOTICE TO THE APPELLANT REGARDING
                          YOUR FURTHER REVIEW RIGHTS
            You have the right to request review of this final decision by the U.S.
      Court of Appeals for the Federal Circuit.
            The court must receive your request for review no later than 60 calendar
      days after the date of this order.      See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff.
      Dec. 27, 2012). If you choose to file, be very careful to file on time. The court
      has held that normally it does not have the authority to waive this statutory
      deadline and that filings that do not comply with the deadline must be dismissed.
      See Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
            If you want to request review of the Board’s decision concerning your
      claims    of   prohibited   personnel   practices   under   5   U.S.C.   § 2302(b)(8),
      (b)(9)(A)(i), (b)(9)(B), (b)(9)(C), or (b)(9)(D), but you do not want to challenge
      the Board’s disposition of any other claims of prohibited personnel practices, you
      may request review of this final decision by the U.S. Court of Appeals for the
      Federal Circuit or any court of appeals of competent jurisdiction. The court of
                                                                                 11

appeals must receive your petition for review within 60 days after the date of this
order. See 5 U.S.C. § 7703(b)(1)(B) (as rev. eff. Dec. 27, 2012). If you choose
to file, be very careful to file on time. You may choose to request review of the
Board’s decision in the U.S. Court of Appeals for the Federal Circuit or any other
court of appeals of competent jurisdiction, but not both. Once you choose to seek
review in one court of appeals, you may be precluded from seeking review in any
other court.
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the U.S. Code, section 7703 (5 U.S.C. § 7703) (as rev. eff. Dec. 27,
2012). You may read this law as well as other sections of the U.S. Code, at our
website, http://www.mspb.gov/appeals/uscode.htm. Additional information about
the U.S. Court of Appeals for the Federal Circuit is available at the court’s
website, www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide
for Pro Se Petitioners and Appellants,” which is contained within the court’s
Rules of Practice, and Forms 5, 6, and 11. Additional information about other
courts of appeals can be found at their respective websites, which can be accessed
through the link below:
http://www.uscourts.gov/Court_Locator/CourtWebsites.aspx.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
                                                                                 12

Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          Jennifer Everling
                                          Acting Clerk of the Board
Washington, D.C.